
	
		II
		111th CONGRESS
		1st Session
		S. 1555
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2009
			Mr. Martinez (for
			 himself, Mr. Bayh,
			 Ms. Collins, Mr. Bennet, Mr.
			 Feingold, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Office of the National Alzheimer's
		  Project.
	
	
		1.Short
			 title; findings
			(a)Short
			 titleThis Act may be cited
			 as the Office of the National
			 Alzheimer's Project Act.
			(b)FindingsCongress
			 finds that according to the 2009 Alzheimer’s Study Group National Strategic
			 Plan and the 2009 Alzheimer’s Disease Facts and Figures report of the
			 Alzheimer’s Association—
				(1)Alzheimer’s
			 disease is a progressive, debilitating, terminal disease with no known
			 cure;
				(2)Alzheimer’s
			 disease was the sixth leading cause of death in the United States for all ages
			 in 2006 and the fifth leading cause of death for people age 65 and
			 older;
				(3)currently, an
			 estimated 5,300,000 Americans of all ages have Alzheimer’s disease, and 13
			 percent of people age 65 and older have Alzheimer’s disease;
				(4)of those with
			 Alzheimer’s disease some minority populations are disproportionately suffering
			 from the disease;
				(5)there are
			 78,000,000 people in the baby boom generation, and in 2011, the first baby
			 boomers will turn 65, and by 2029, all baby boomers will be at least 65 years
			 old;
				(6)the number of
			 people aged 65 and older with Alzheimer’s disease is estimated to reach
			 7,700,000 in 2030, more than a 50 percent increase from the 5,100,000 aged 65
			 and older who are currently affected;
				(7)the 85 years and
			 older population currently comprises nearly 50 percent of the individuals with
			 Alzheimer’s disease, or about 2,700,000 people, and by the time the first wave
			 of baby boomers reaches age 85 years (2031), there will be an estimated
			 3,500,000 people aged 85 and older with Alzheimer’s;
				(8)in 2008,
			 9,900,000 unpaid caregivers provided care valued at $94,000,000,000 for a
			 person with Alzheimer’s disease or other dementia;
				(9)total per-person
			 payments from all sources for health and long-term care were three times higher
			 for Medicare beneficiaries with Alzheimer’s disease: $33,007 compared to
			 $10,603;
				(10)in 2009 the
			 Federal Government will spend more than $100,000,000,000 through Medicare and
			 Medicaid to care for those with Alzheimer’s disease;
				(11)if the United
			 States follows current trends the Federal Government will spend more than
			 $1,000,000,000,000 per year by 2050 on Alzheimer’s disease care; and
				(12)between 2010 and
			 2050 Medicare and Medicaid programs are projected to spend $20,000,000,000,000
			 for Alzheimer’s disease care.
				2.Office of the
			 National Alzheimer's Project
			(a)Establishment
			 of OfficeThere is
			 established in the Office of the President the Office of the National
			 Alzheimer's Project (referred to in this Act as the
			 Office).
			(b)Purpose of the
			 OfficeThe Office
			 shall—
				(1)accelerate the
			 development of treatments that would prevent, halt, or reverse the course of
			 Alzheimer's;
				(2)be responsible
			 for the creation and maintenance of an integrated national plan to overcome
			 Alzheimer's;
				(3)help to coordinate the health care and
			 treatment of citizens with Alzheimer’s;
				(4)ensure the
			 inclusion of ethnic and racial populations at higher risk for Alzheimer's or
			 least likely to receive care, in clinical, research, and service efforts with
			 the purpose of decreasing health disparities in Alzheimer's; and
				(5)coordinate with
			 international bodies to integrate and inform the fight against Alzheimer’s
			 globally.
				(c)Director of the
			 Office
				(1)AppointmentThe
			 President by and with the advice and consent of the Senate shall appoint a
			 Director of the Office.
				(2)Duties of the
			 director
					(A)In
			 generalThe Director of the Office shall—
						(i)oversee the
			 creation and updating of the national plan described in subparagraph
			 (B);
						(ii)use
			 discretionary authority to evaluate all Federal programs around Alzheimer's,
			 including budget requests and approvals; and
						(iii)prepare and
			 submit to the President the annual budget estimate for the Office.
						(B)National
			 planThe Director of the Office shall carry out an annual
			 assessment of the Nation’s progress in preparing for the escalating burden of
			 Alzheimer's, including both implementation steps and recommendations for
			 priority actions based on the assessment.
					(3)Service by
			 directorThe Director of the Office shall serve—
					(A)on the advisory
			 board of the Office of Science and Technology to promote research efforts into
			 mechanisms to slow and stop the development of Alzheimer’s for those at risk of
			 developing the disease, or may appoint a designee to sit on such board;
			 and
					(B)on the Domestic
			 Policy Council to represent those who have or will develop Alzheimer’s,
			 including on matters of housing, transportation, and education.
					(d)Advisory
			 Council
				(1)In
			 generalThere is established in the Office an Advisory Council on
			 Alzheimer's Research and Treatment (referred to in this Act as the
			 Advisory Council).
				(2)Membership
					(A)In
			 generalThe Advisory Council shall be comprised of the
			 following:
						(i)A
			 designee of the Office of Science of the Department of Energy.
						(ii)A
			 designee of the Office of the Secretary of the Department of Health and Human
			 Services.
						(iii)A
			 designee of the Administration on Aging.
						(iv)A
			 designee of the Centers for Medicare & Medicaid Services.
						(v)A
			 designee of the Indian Health Service.
						(vi)A
			 designee of the Office of the Director of the National Institutes of
			 Health.
						(vii)The Surgeon
			 General.
						(viii)A designee of
			 the National Science Foundation.
						(ix)A
			 designee of the Department of Veterans Affairs.
						(B)Non-federal
			 members
						(i)In
			 generalIn addition to the members outlined in subparagraph (A),
			 the Advisory Council shall include 12 members from outside the Federal
			 Government, including 2 members who are patient advocate members and 2 members
			 who represent States, and members appointed pursuant to clause (ii).
						(ii)Congressional
			 appointments
							(I)In
			 generalIn addition to the members outlined in subparagraph (A)
			 and clause (i), the majority and minority leaders of the Senate and the Speaker
			 and minority leader of the House of Representatives shall each appoint 2
			 members from the pool described in clause (II) to the Advisory Council for a
			 2-year term, with each such member eligible to be reappointed.
							(II)Remaining
			 non-Federal membersThe remaining non-Federal members shall be
			 representatives of academia, research, health and elder care delivery (both
			 community-based and institutional), technology, or other related
			 sectors.
							(III)VacanciesAny
			 member appointed under this clause to fill a vacancy occurring prior to the
			 expiration of the term for which the member's predecessor was appointed shall
			 be appointed for the remainder of such term. A member appointed under this
			 clause shall serve until the member's replacement has been appointed.
							(3)MeetingsThe
			 Advisory Council shall meet quarterly and such meetings shall be open to the
			 public.
				(4)AdviceThe
			 Advisory Council shall advise the Director of the Office.
				(5)Annual
			 reportThe Advisory Council shall provide to the Director of the
			 Office—
					(A)recommendations
			 for information to be included in the annual report to Congress by the Office;
			 and
					(B)an annually
			 updated national plan.
					(e)Annual
			 reportThe Director of the Office shall submit to
			 Congress—
				(1)an annual report
			 that includes an evaluation of all nationally and federally funded efforts in
			 Alzheimer's research, clinical care, institutional, and home- and
			 community-based programs and their outcomes; and
				(2)an annually
			 updated national plan.
				(f)SunsetThe
			 Office shall expire on December 31, 2025.
			
